Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00631-CR

                                        Irma Leyva YOUNG,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2006CR4628
                           Honorable Maria Teresa Herr, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: November 21, 2012

DISMISSED

           The trial court imposed sentence on June 6, 2012, and appellant did not file a motion for

new trial. Therefore, the deadline for filing a notice of appeal was July 6, 2012. See TEX. R.

APP. P. 26.2(a)(1). Appellant did not file a notice of appeal until September 26, 2012, and did

not file a motion for extension of time to file the notice of appeal. See TEX. R. APP. P. 26.3.

           On October 3, 2012, we issued an order advising appellant that her notice of appeal

appeared to be untimely and advising her to show cause on or before November 2, 2012, why

this appeal should not be dismissed for want of jurisdiction. We further advised appellant that if
                                                                                 04-12-00631-CR


she failed to satisfactorily respond by November 2, 2012, we would dismiss the appeal for want

of jurisdiction. Appellant did not file a response.

        Because the notice of appeal in this case was not timely filed, we lack jurisdiction to

entertain the appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); see also

Ater v. Eighth Court of Appeals, 802 S.W.2d 241 (Tex. Crim. App. 1991) (explaining that writ of

habeas corpus pursuant to article 11.07 of the Texas Code of Criminal Procedure governs out-of-

time appeals from felony convictions).        Accordingly, we dismiss this appeal for want of

jurisdiction.


                                                  PER CURIAM

Do Not Publish




                                                -2-